Title: To James Madison from James Leander Cathcart, 27 April 1805
From: Cathcart, James Leander
To: Madison, James


Sir,
Washington April 27th. 1805.
I have the honor, to transmit for consideration and final settlement accompts & vouchers for disbursements made by me, since I have been in public service, they are properly arranged under separate heads of expenditure and carried down to the date thereof in such a manner, that the whole may be comprized under one point of view, which will considerably facilitate their Settlement, Mr. John Woodside Senr: my Agent, being better acquainted with the routine of business at the Treasury than I am, has engaged to carry them through that Department as soon as it may suit your convenience to give the necessary orders to the Auditor.
Enclosure No. 1 Contains document to substantiate my claim for compensation for services rendered at Algiers from 1794 to 1797. No. 2 Contains original vouchers for expenditures made at Tripoli, and in relation to our intercourse with that Regency with a general voucher for those expenditures as the prevailing customs of the place render’d my procuring separate receipts impracticable. No. 3 Contains Accompts of and vouchers for Cash & Jewels delivered by me to Tobias Lear Esqr. and by his order, to Capt: Charles Stewart of the United States Brig Siren. No. 4 Contains Accompts and Vouchers for the purchase of Cloathing delivered to the Officers and crew of the late Frigate Philadelphia. No. 5 Contains accompts of, and Vouchers for disbursements made in the year 1804. No. 6 Contains correspondence, corroborating several items of the general Statement.

For further explanations, I beg leave to refer to my letters dated Tripoli March 21st. 1801, Malta Novr. 29th. 1802. Leghorn Decemr: 17th. 1803, and January the 26th. 1804, and the documents forwarded to the Department of State by Colonel Humphreys & Messrs. Donaldson & Barlow.
I have charged my salary to the 31st. of December 1804, which I am persuaded the President will not hesitate to allow, when he considers, that my Journey to Naples subjected me to a Winters passage home, that I returned by the first Vessel that sailed from Leghorn capable of accommodating my family, that I did not arrive at Washington, until the 1st. of April 1805, and that it has cost me, more than Twelve hundred dollars, when Government allows only five hundred to defray my expenses home. The blanks which I have filled, I hope may meet with the President’s and your approbation, and I request that the balance found due to me, may be paid into the hands of my forementioned Agent John Woodside Sen: he being legally authorized by me, to settle all my affairs as fully as I could lawfully do myself.
I take the present opportunity, to return the original Treaty with Tripoli, its ratification and a literal Translation in Italian from the Arabic, that in English signed by Mr. Barlow being very erroneous, the Seals & other documents appertaining to the Chancery at Tripoli I delivered to Mr. Lear thirty six days after his departure from the United States, with every information, which was in my power to give him, the Cypher between the Consuls in Barbary & our late Minister at Lisbon, lest it might fall into improper hands, and two blank Mediterranean passports: each of the Consuls in Barbary received an equal number on their departure from the United States, and I think it probable that a bad use may have been made of some of them, especially as some forged passports have been in circulation in the Mediterranean, a request that they may be returned to the Department of State, will ascertain the probability of my conjecture.
In the course of my communications to the Department of State I have had occasion to mention several names, as I conceived they merited; as the ipse dixit of an individual ought not to be implicitly relied on, when the reputation of others are concerned. I will take the liberty in a few days to forward to the Department of State such document as opportunity furnished me the means of procuring, which will sufficiently evince that private pique had no share in my representations; had I been received at Algiers, I certainly would have proved by demonstration, even more than I have asserted or even conjectured, this probably has been one of their essential reasons for not receiving me in that Regency.
As I have been prevented from presenting My Accompts, by the detention of the Vessel at New York (which had my papers on board) much longer than I expected, I request you to have the goodness to facilitate their settlement as speedily as affairs of greater importance leaves you at leisure; adverting to the paragraph in your letter of the 26th. December 1803 on the subject of future Office, I have the honor to subscribe myself with the most respectful esteem Sir, Your Most Obedt. Servt.
James Leander Cathcart
